Title: From Louisa Catherine Johnson Adams to George Washington Adams, 12 January 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 12th. Jany 1819
				
				I yesterday received your Letter of the 1st Jany. and cannot account for the length of time it appears to have been written, before I received it; more especially as it contained news to me very afflicting concerning your Brother Charles’s health, from whom, or of whom I have not since heard. I am very anxious on his account as well as on yours, and request you to be particularly careful of the pain in your breast, of which you complain, and should it return immediately to put on a burgundy pitch plaister on—Your Letters always give me pleasure as they are always full of the most affectionate expressions of duty and respect—The latter part however of the one to which this is an answer, has occasioned me some anxiety, as I do not clearly understand the sense or the spirit in which it is written—You intimate the possibility of another rupture between your class and the Government of the College, and state that you think it your duty to inform us of this possibility that it shock should not come upon us too suddenly—The shock has come on us already most unexpectedly, and come on us in a form which to adds much to its painful effect—It comes on us in the form of a threat to blast all our fondest, proudest anticipations, and promises to terminate at once all the sanguine hopes which your tender parents have nourished as a part of their existence—No! it cannot be! You cannot have determined thus rashly to blight your earliest prospects of success in life by a rash and ill judged adoption of conduct which I know you despise, and which only admits of one sentiment—and that contempt—You cannot coolly and deliberately intend to take the part of a set of dissipated extravagant young men, in direct contradiction to your reason and your understanding—to those sound and correct principles with which I trust your heart is filled. Oh think my beloved Son ere you entangle yourself in the mazes of folly and disobedience—think of the agony you inflict on the heart of a mother, whose children have hitherto been her pride and her boast, and let me implore you by the love you bear your Creator, by the duty you owe to Parents whose study has been to gratify your every desire, whose lives have been devoted to your welfare, to ponder well on the consequences which must follow your misconduct, and do not cast yourself from the arms and hearts of those who now joy and delight in you—Do not my Son take the advice of those who surround you, on the contrary write me fully and cordially every thought of your heart, that I may be enabled to correct if possible any error in your judgement, or save you from the danger of acting upon false suggestions or of reasoning upon false principles, to which unfortunately you are too prone—Perhaps I have not understood your Letter correctly—If not I need not say with what delight you will find me ready to do you justice, and even to entreat your pardon for having doubted you one moment—Your father says I boast too much of my influence over your affections—is it true? do I deceive myself or must I shrink into the horrid conviction of having lost all that love and respect, which can alone render happy your ever affectionate Mother
				
					L. C. A—
				
				
					Your father request’s you to inform him what are your plans  this event takes place? Should any in your class urge you to act with them shew them this Letter by my express disire—Frederick King is understood to have written an apology to his father—
				
			